Title: From George Washington to Alexander McDougall, 3 September 1782
From: Washington, George
To: McDougall, Alexander,Knox, Henry


                  Gentlemen
                     
                     Head Quarters 3d Septemr 1782
                  
                  I have concluded to name you on the part of the United States, as Commissioners, to meet those of Sir Guy Carleton, for the purposes of settling a general Cartel of Prisoners &ca agreeable to the inclosed Resolutions of Congress.
                  I have therefore to desire you Gentlemen to undertake that Business and if any previous preparation is necessary, that you will be pleased to attend to it as early as possible; as I wait only for a reply to some Queries put to Congress before I make out your Instructions, and appoint the Time & place of the Meeting, which are to be announced from me to Sir Guy Carleton.
                  The proceedings & report of the late Commissioners are sent to you by this Conveyance, and are at your Service by way of preparation, or in Course of transacting the Business.  I am Gentlemen Your most Obedient Servt
                  
                     Go: Washington
                     
                  
               